UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SETH LOGAN,

                                  Plaintiff,
         -v-                                        9:18-CV-291
                                                    (DNH/ML)

SUPERINTENDENT GRAHAM, Auburn
Correctional Facility; C.O. PFLUEGER,
Auburn Correctional Facility; OFFICER
SCOTT JONES, Auburn Correctional
Facility, formerly known as C.O. Smith;
and C.O. M. GOULD, Auburn Correctional
Facility,


                                  Defendants.

--------------------------------

APPEARANCES:

SETH LOGAN
Plaintiff pro se
83 Edson Street, Lower
Buffalo, NY 14210

HON. LETITIA JAMES                                  AIMEE COWAN, ESQ.
Attorney General for the State of New York          Ass't Attorney General
Attorney for Defendants
300 South State Street
Syracuse, NY 13202


DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Seth Logan brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On March 27, 2019, the Honorable David E. Peebles, United States Magistrate
Judge, advised by Report-Recommendation that defendants' motion to dismiss pursuant to

Federal Rule of Civil Procedure 41(b) be granted; that plaintiff's complaint be dismissed in its

entirety; and that defendants' motion for summary judgment be denied as moot. No

objections to the Report-Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is rejected. See 28 U.S.C. § 636(b)(1).

          In his Report-Recommendation, Magistrate Judge Peebles recommended granting

defendants' request to dismiss the case due to plaintiff's failure to update his address with

the Court. The Report-Recommendation carefully details plaintiff's failure to comply with the

Court rules requiring him to promptly notify, in writing, the Clerk's Office and all parties or

their counsel of any change in his address. However, shortly after the issuance of the

Report-Recommendation, on April 15, 2019, plaintiff notified the Court, in writing, of his

change of address. Though he was provided an extension of time in which to do so, he has

not filed any objections to the Report-Recommendation. However, in light of plaintiff's pro se

status and change of address, his complaint will not be dismissed pursuant to Federal Rule

of Civil Procedure 41(b) at this time.

          Defendants' request to dismiss pursuant to Rule 41(b) will be denied and this

matter will instead be referred back to Magistrate Judge Peebles for consideration, on the

merits, of defendants' motion for summary judgment pursuant to Federal Rule of Civil

Procedure 56(a).

          Therefore, it is

          ORDERED that

          1. Defendants' motion to dismiss, Dkt. 27, is DENIED; and

                                                -2-
         2. This matter is referred to Magistrate Judge Miroslav Lovric for consideration of

defendants' motion for summary judgment, Dkt. 28.




Dated: July 3, 2019
       Utica, New York.




                                             -3-
